             5:19-bk-70588 Doc#:                         Filed: 07/24/19 Entered: 07/24/19 07:53:26 Page 1 of 6

 Fill in this information to identify the case:

  Debtor 1       Stacey Renee Culotta

  Debtor 2

 United States Bankruptcy Court for the: Western District of Arkansas

 Case number :    5:19-bk-70588



Official Form 410S2
Notice of Postpetition Mortgage Fees, Expenses, and Charges                                                                       12/16

If the debtor's plan provides for payment of postpetition contractual installments on your claim secured by a security interest in the
debtor's principal residence, you must use this form to give notice of any fees, expenses, and charges incurred after the bankruptcy
filing that you assert are recoverable against the debtor or against the debtor's principal residence.

File this form as a supplement to your proof of claim. See Bankruptcy Rule 3002.1.


Name of                Nationstar Mortgage LLC d/b/a Mr. Cooper                                 Court claim no.                      8
creditor:                                                                                       (if known):
Last 4 digits of any number
you use to identify the debtor's                                        0405
account:
Does this notice supplement a prior notice of postpetition fees,
expenses, and charges?
       [X]    No
       [ ]    Yes. Date of the last notice.


Part 1:      Itemize Postpetition Fees, Expenses, and Charges

Itemize the fees, expenses, and charges incurred on the debtor's mortgage account after the petition was filed. Do not includ e any
escrow account disbursements or any amounts previously itemized in a notice filed in this case. If the court has previously
approved an amount, indicate that approval in parentheses after the date the amount was incurred.

     Description                                                               Dates incurred                         Amount
  1. Late charges                                                                                                  (1) $
  2. Non-sufficient funds (NSF) fees                                                                               (2) $
  3. Attorney fees                                                                                                 (3) $
  4. Filing fees and court costs                                                                                   (4) $
  5. Bankruptcy/Proof of claim fees                                                                                (5) $
  6. Appraisal/Broker's price opinion fees                                                                         (6) $
  7. Property inspection fees                                                                                      (7) $
  8. Tax advances (non-escrow)                                                                                     (8) $
  9. Insurance advances (non-escrow)                                                                               (9) $
 10. Property preservation expenses. Specify:                                                                     (10) $
 11. Other. Specify : Plan Review Fee                                          03/08/2019                         (11) $ 325.00
 12. Other. Specify:                                                                                              (12) $
 13. Other. Specify:                                                                                              (13) $
 14. Other. Specify:                                                                                              (14) $

The debtor or trustee may challenge whether the fees, expenses, and charges you listed are required to be paid.
See 11 U.S.C. § 1332(b)(5) and Bankruptcy Rule 3002.1.




Official Form 410S2                              Notice of Postpetition Mortgage Fees, Expenses, and Charges                      page 1
                5:19-bk-70588 Doc#:                        Filed: 07/24/19 Entered: 07/24/19 07:53:26 Page 2 of 6
Debtor 1 Stacey Renee Culotta                                                  Case number (if known)              5:19-bk-70588
                First Name              Middle Name          Last Name




Part 2:          Sign Below

 The person completing this Notice must sign it. Sign and print your name and your title, if any, and state your address and
 telephone number.

Check the appropriate box:

[ ]       I am the creditor.

[X]       I am the creditor's attorney or authorized agent.


I declare under penalty of perjury that the information provided in this claim is true and correct to the best of my
knowledge, information, and reasonable belief.


         /s/ Christopher Giacinto                                                       Date
                                                                                                         7/24/2019
    Signature



Print:                       Christopher Giacinto                            Title Authorized Agent for Creditor

Company                      Padgett Law Group

Address                      6267 Old Water Oak Road, Suite 203

                             Tallahassee FL, 32312

Contact phone                (850) 422-2520                  Email           bkcrm@padgettlaw.net




Official Form 410S2                                   Notice of Postpetition Mortgage Fees, Expenses, and Charges                  page 2
            5:19-bk-70588 Doc#:      Filed: 07/24/19 Entered: 07/24/19 07:53:26 Page 3 of 6


                                       CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that a true and correct copy of the foregoing has been furnished to the parties on

the attached Service List by electronic service and/or by First Class U.S. Mail on this the 24th day of July,

2019.



                                                     /S/ Christopher Giacinto

                                                     ___________________________________
                                                     CHRISTOPHER GIACINTO
                                                     PADGETT LAW GROUP
                                                     6267 Old Water Oak Road, Suite 203
                                                     Tallahassee, FL 32312
                                                     (850) 422-2520 (telephone)
                                                     (850) 422-2567 (facsimile)
                                                     bkcrm@padgettlaw.net
                                                     Authorized Agent for Creditor




Official Form 410S2           Notice of Postpetition Mortgage Fees, Expenses, and Charges        page 3
            5:19-bk-70588 Doc#:   Filed: 07/24/19 Entered: 07/24/19 07:53:26 Page 4 of 6


                              SERVICE LIST (CASE NO. 5:19-bk-70588)




Debtor
Stacey Renee Culotta
655 Washburn Dr
Pea Ridge, AR 72751

Attorney

Ronnie Scott Johnson
Martin Attorneys, P.A.
2706 American Dr.
Springdale, AR 72764

Trustee
Joyce Bradley Babin
Chapter 13 Standing Trustee
P.O. Box 8064
Little Rock, AR 72203-8064




Official Form 410S2        Notice of Postpetition Mortgage Fees, Expenses, and Charges   page 4
5:19-bk-70588 Doc#:   Filed: 07/24/19 Entered: 07/24/19 07:53:26 Page 5 of 6
5:19-bk-70588 Doc#:   Filed: 07/24/19 Entered: 07/24/19 07:53:26 Page 6 of 6
